Citation Nr: 0502561	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from June 1974 to June 1977 
and from September 1985 to June 2002.

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability and disabilities of the right arm and hand.  An 
August 2002 rating decision denied the claims, and he 
appealed.

Issues not on appeal

The August 2002 rating decision also denied service 
connection for sciatica, keratosis, and a right shoulder 
disability.  The same decision granted service connection for 
degenerative disc disease of the lumbosacral spine, assigning 
a 10 percent rating.  Additionally, service connection was 
granted for gastroesophageal reflux disease (GERD) and 
hypertension; noncompensable ratings were assigned.  To the 
Board's knowledge, the veteran has not disagreed with any of 
those decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record does 
not support a finding that a bilateral knee disability 
currently exists.

2.  A preponderance of the medical evidence of record does 
not support a finding that a right arm disability currently 
exists.

3.  A preponderance of the medical evidence of record does 
not support a finding that a right hand disability currently 
exists.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right arm disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A right hand disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
knee disability and for disabilities of the right arm and 
hand.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
January 2003 statement of the case (SOC) of the relevant law 
and regulations pertaining to his claims.  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated May 2002.  This 
letter advised the veteran of the provisions relating to the 
VCAA, to include advising him of the need to provide evidence 
of a current disability and its relationship to an injury or 
disease incurred in service.  Specifically, he was advised 
that VA would obtain service medical records and records from 
other federal agencies.  He was also informed that he could 
provide VA authorization to obtain medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The veteran was also 
instructed to tell VA about any additional information or 
evidence he wished to obtain, but was cautioned that it was 
his responsibility to ensure that the requested records were 
received by VA.

The Board additionally notes that even though the May 2002 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in August 2002, 
prior to the expiration of the one-year period following the 
May 2002 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
the August 2002 rating decision.  Therefore, there is no 
prejudice to the veteran in proceeding to consider these 
claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and the 
report of a VA pre-discharge examination.  The veteran and 
his representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to appear at a personal 
hearing if he so desired.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

1.  Entitlement to service connection for a bilateral knee 
disability.

Factual Background

Service medical records reveal that the veteran was treated 
for left knee pain in June 1994 after suffering from a fall.  
At that time, tenderness on the medial side of the knee was 
noted, but no edema, discoloration or deformities were 
present. McMurray and anterior drawer tests were negative and 
all ligaments and tendons were found to be intact.  The left 
knee exhibited a full range of motion, with some crepitus.  
No diagnosis was rendered.

The veteran was next treated for left knee pain in September 
1996.  At that time, pain and edema over the medial aspect of 
the knee was noted, but no history of locking or giving way 
was found.  Lachman, McMurray, and anterior and posterior 
drawer tests were negative and the knee was stable to valgus 
and vargus stress.  No effusion or patellofemoral pain was 
reported and X-rays were pertinently negative.  Diagnoses of 
left medial collateral ligament strain and left knee 
chondromalacia were rendered.

In February 2002 the veteran again complained of knee pain, 
this time bilateral in nature.  Edema was noted in both 
knees, worse on the left.  Lachman and anterior and posterior 
drawer tests were negative and X-rays accompanying the 
examination were within normal limits.  A diagnosis of left 
knee strain was rendered.  

On a VA pre-discharge examination in May 2002, the veteran 
again complained of bilateral knee pain and asserted that he 
had been previously diagnosed with degenerative joint disease 
in both knees.  On physical examination, the veteran 
exhibited a full range of motion in the joints of the lower 
extremities with minimal discomfort on a deep knee bend.  No 
laxity, edema, instability, or effusion was noted and no 
crepitus was heard or palpated.  X-rays accompanying the 
examination were pertinently negative.  Overall, the examiner 
found "insufficient clinical evidence at present to warrant 
a diagnosis of any acute or chronic disorder or residuals 
thereof." 

There are no post-service medical records.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, it 
appears that although the veteran was diagnosed with left 
knee chondromalacia and left medial collateral ligament 
strain during service, he has no current residuals of these 
conditions and does not currently suffer from any other knee 
disability.  The veteran's most recent medical examination 
(the May 2002 VA pre-discharge examination) revealed no 
pathology of either knee and X-rays taken at that time were 
pertinently negative.  Although the veteran complained of 
bilateral knee pain and asserted that he had been previously 
diagnosed with degenerative joint disease in both knees, the 
examiner failed to diagnose any underlying knee disorder.

The veteran has evidently seen no health care provider since 
leaving military service in mid 2002.  As noted in the VCAA 
discussion above, he was informed that he was to submit to 
VA, or notify VA of the existence of, such records.
The Board can only assume that there has been no post-service 
treatment for knee problems, which would be congruent with 
the negative findings at the time the veteran left service.

As alluded to in the law and regulation section above, it is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
instant case, the May 2002 VA examination was completely 
negative for a knee disorder of any kind, and there is no 
other evidence which is suggestive of the presence of a 
disability of either knee..  

Although the veteran claims to have been previously diagnosed 
with degenerative joint disease in both knees, such has not 
been confirmed by the medical evidence of record.  To the 
contrary, a March 2002 blood test for arthritis was negative 
and all X-rays, including those accompanying the May 2002 VA 
examination, have failed knee to reveal any knee abnormality.  
The veteran's account of what a health care provider 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).    

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of a 
claimed bilateral knee disability, it is now well established 
that an opinion of a person without medical training or 
experience on medical matters such as diagnosis and etiology 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

While the Board does not dispute that the veteran may 
experience occasional complaints of bilateral knee pain, it 
is now well established that isolated symptoms, such as pain, 
absent a finding of an underlying disorder, cannot be service 
connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) [symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

In the absence of any diagnosed disability, service 
connection may not be granted.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis alone.

For the sake of completeness, the Board will also address the 
remaining two elements, in-service incurrence of disease or 
injury and medical nexus.  

With respect to Hickson element (2), disease or injury in 
service, the evidence of record reflects that the veteran was 
diagnosed in service with left knee chondromalacia, left 
medial collateral ligament strain, and left knee strain.  
Hickson element (2) has therefore been met with respect to 
the left knee.  Review of the record, however, reveals that 
no problems of the right knee were diagnosed in service.  
While service medical records report the veteran's subjective 
complaints of right knee pain, such has not been connected 
with any specific knee disorder.  Moreover, it appears that 
the right knee was not injured in the veteran's 1994 fall in 
which the left knee was injured.  Hickson element (2) has 
therefore not been satisfied with respect to the right knee.

As to element (3), medical nexus, there is of record no 
competent medical nexus opinion which serves to link any 
claimed knee disability to the veteran's military service.  
In the absence of a current disability, such an opinion would 
be manifestly impossible.  Hickson element (3) has therefore 
also not been met and the veteran's claim fails on this 
additional basis.

In short, Hickson elements (1) and (3) have not been met for 
the left knee and none of the Hickson elements have been met 
for the right knee.  Therefore, service connection for a 
bilateral knee disability is not warranted.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a right hand 
disability.

Since the issues of service connection for right hand and arm 
disabilities involve essentially the same anatomical 
location, the same evidence and will be resolved in the same 
manner, the Board will address these issues in a common 
discussion.

Factual Background

Service medical records are completely negative for diagnosis 
or treatment of a right hand disability.  The records do show 
that the veteran was treated for pain, numbness and burning 
in the upper right arm in October 1999; no diagnosable right 
arm condition was found.  No other treatment for the right 
arm is indicated.

On VA pre-discharge examination in May 2002, the veteran 
complained of daily pain in the right arm, as well as 
occasional tingling and numbness around the thumb and index 
finger of the right hand.  On physical examination, the 
veteran exhibited a full range of motion of the joints of the 
upper extremities with mild discomfort of the right arm over 
the biceps area.  No deformity, discoloration, or edema was 
noted and arm strength was normal.  X-rays of the right hand 
and arm were within normal limits.  With respect both right 
hand and arm disabilities, the examiner found "insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof." 

The veteran has not identified or submitted any post-service 
medical evidence.

Analysis

As indicated previously, in order for service connection to 
be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the record is devoid of 
any medical finding or diagnosis pertaining to the right arm 
or hand.  The May 2002 VA pre-discharge examination revealed 
a full range of motion in the joints of the upper extremities 
and X-rays of both the right arm and hand were completely 
normal.  The examiner specifically found no underlying 
disorder in either the right hand or arm.  There is no post-
service medical evidence which indicates the presence of any 
disability of the right upper extremity.  

As explained in connection with the first issue on appeal, 
the veteran's subjective complaints of right arm pain as well 
as numbness and tingling in the right hand, absent the 
diagnosis of an underlying disorder, cannot be service 
connected.  See Sanchez-Benitez, supra.

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of right 
arm and hand disabilities, as a person without medical 
training or experience on medical matters such as diagnosis 
and etiology, his opinion is entitled to no weight of 
probative value.  See Espiritu, supra.

The Board has no reason to doubt that the veteran may 
experience some pain in the knees and right arm as well as 
numbness and tingling in the right hand.  As discussed above, 
this alone is not sufficient to warrant entitlement to 
service connection.  See Sanchez-Benitez, supra; see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In the absence of any diagnosed disability, service 
connection may not be granted.  See Brammer, supra.  Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.

For the sake of completeness, the Board will also address the 
remaining two elements, in-service incurrence of disease or 
injury and medical nexus.  

With respect to the second Hickson element, in service 
incurrence, service medical records are completely negative 
for diagnosis or treatment of a right hand disability.  
Hickson element (2) has therefore not been met with respect 
to the right hand.  
Service medical records reveal that the veteran was treated 
on one occasion for right arm pain, numbness and burning.  
Hickson element (2) has arguably been met because of the 
veteran's subjective complaints of right arm pain.

As to the third Hickson element, medical nexus, there is of 
record no competent medical nexus opinion which serves to 
link any claimed right arm or hand disability to the 
veteran's military service.  In the absence of a current 
disability and in-service disease or injury to the right arm 
or hand, such an opinion would be manifestly impossible.  
Hickson element (3) has therefore also not been met and the 
veteran's claim fails on this additional basis.

In short, none of the Hickson elements have been met for the 
claimed right hand disability, and two of the three elements 
have not been met for the  claimed right arm disability.  
Therefore, service connection is not warranted.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for a bilateral 
knee disability and disabilities of the right arm and hand.  
The benefits sought on appeal are accordingly denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a right arm disability is denied.

Service connection for a right hand disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


